SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR c TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-15983 A. Full title of the plan and address of the plan, if different from that of the issuer named below: ArvinMeritor, Inc. Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ArvinMeritor, Inc. 2135 West Maple Road Troy, Michigan 48084 ARVINMERITOR, INC. SAVINGS PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of Net Assets Available for Benefits 2 as of December 31, 2009 and 2008 Statement of Changes in Net Assets Available for Benefits 3 for the Year Ended December 31, 2009 Notes to Financial Statements 4-10 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2009 Form 5500, Schedule H, Part IV, Line 4i – Schedule of Assets (Held at End of Year) 11 as of December 31, 2009 SIGNATURES 12 EXHIBIT – Consent of Independent Registered Public Accounting Firm 13 Report of Independent Registered Public Accounting Firm To the ArvinMeritor, Inc. Employee Benefit Plan Committee and Participants We have audited the accompanying statement of net assets available for benefits of ArvinMeritor, Inc. Savings Plan (the "Plan") as of December 31, 2009 and 2008 and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.
